                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


ISAIAH S. KYLES,
                                                        Case No. 1:19-cv-03474
                        Plaintiff,

          vs.

ALLTRAN EDUCATION, INC.,

                        Defendant


                ORDER GRANTING CONSENT MOTION FOR EXTENSION OF TIME

          Having considered Defendant Alltran Education, Inc.’s Consent Motion to Extend its time

to answer, move, or otherwise plead in response to Plaintiff's Complaint, and Plaintiff's consent

thereto

          IT IS HEREBY ORDERED, that the motion is GRANTED, and the deadline for

Defendant Alltran Education, Inc. to answer, move or otherwise plead in response to the

Complaint shall be extended by three (3) week(s), up to and including July 12, 2019.

                                                     IT IS SO ORDERED



                                                     ____________________________________
                                                     J.




                                                 3
